Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-13-00281-CV

                                        Baltazar PINEDA Jr.,
                                              Appellant

                                       v.
 Ruben A. Gonzalez VILLARREAL d/b/a Perico’s Transfer and Genaro Escobedo Rodriguez,
                                   Appellees

                     From the 111th Judicial District Court, Webb County, Texas
                               Trial Court No. 2010-CVE-001451-D2
                           Honorable Monica Z. Notzon, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: June 19, 2013

MOTION TO DISMISS GRANTED; DISMISSED

           Appellant filed a motion to dismiss this appeal. We grant the motion. See TEX. R. APP. P.

42.1(a)(1). Appellant also requests that each party be ordered to bear its own appellate costs.

However, the motion does not disclose an agreement of the parties regarding the assessment of

costs; accordingly, all costs of appeal will be assessed against appellant. See TEX. R. APP. P.

42.1(d) (absent agreement of the parties, costs are taxed against appellant).

                                                       PER CURIAM